Citation Nr: 0105755	
Decision Date: 02/27/01    Archive Date: 03/02/01

DOCKET NO.  99-09 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to service connection for the residuals of 
frostbite of the hands and feet.  

2. Entitlement to service connection for dyshidrotic eczema 
of the hands.  

3. Entitlement to an increased rating for the residuals of an 
injury of the left knee, currently evaluated as 20 percent 
disabling.  

4. Entitlement to an increased rating for hypertension, 
currently evaluated as 20 percent disabling.  

5. Entitlement to an initial rating in excess of the 
noncompensable award assigned for tinea pedis of the feet.  


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from August 1973 to 
February 1992.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of an October 1998 rating decision of the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The veteran testified at a hearing at the RO before the 
undersigned member of the Board in January 2001.  At that 
time, he appeared to raise the issue of service connection 
for a heart disorder secondary to service-connected 
hypertension.  This matter has not been considered by the RO 
and is referred for appropriate action. 


REMAND

Regarding the issues for service connection that are on 
appeal, it is noted that there has been a significant change 
in the law during the pendency of this appeal.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Regarding the claims concerning the ratings that have been 
assigned for the veteran's left knee disorder, hypertension, 
and tinea pedis, it is noted that the record shows that the 
veteran was scheduled to undergo a compensation examination 
in February 2000 at an Ohio VA facility, near where the 
veteran had been residing.  The claims file indicates that he 
had failed to report for this examination.  However, the 
veteran moved from the state of Ohio, to the state of Alabama 
prior to February 2000.  The record shows that he submitted 
notice of this change of address in December 1999.  Under 
these circumstances, it is believed that an additional 
examination should be scheduled.  

In addition, at his hearing before a member of the Board in 
January 2001, the veteran indicated that certain medical 
records had not been associated with the claims file.  These 
include VA outpatient records of treatment of the veteran's 
hypertension while he was living in Alabama, the most recent 
from November 2000; records from a civilian doctor in 
Germany, Dr. Hans Borcher; and records of treatment of the 
veteran's heart disease while he was living in Ohio, 
including surgery performed for his heart disease.  The Board 
notes that records from the VAMC, Dayton, Ohio are of record, 
but the RO must insure that all available evidence had been 
assembled prior to appellate consideration.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative, if any, should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

2.  In addition to the development 
requested above, the RO should insure that 
all treatment records have been obtained 
by contacting the veteran and requesting 
that he furnish a list of all providers of 
medical treatment that he has received 
since his discharge from service.  After 
obtaining any needed consent, the RO 
should attempt obtain copies of all 
records of treatment.  

3.  The RO should arrange for the veteran 
to undergo special examinations of his 
heart, left knee and skin to ascertain 
the extent of his service connected 
disabilities.  Regarding his left knee 
condition, the examiner must provide a 
thorough description of the appellant's 
service-connected disorder and render 
objective clinical findings concerning 
the severity of the disability, to 
include observations of pain on motion, 
deformity, excess fatigability, 
incoordination, weakened movement and 
other functional limitations, if any.  
The examiner must then render an opinion 
concerning the effect of the appellant's 
service-connected disability on his 
ordinary activity and his ability to 
procure and maintain employment.  All 
indicated studies should be performed.  
The claims folder should be made 
available for review in connection with 
this examination.  The specialists should 
provide complete rationale for all 
conclusions reached.

When this action is completed, the claims should be reviewed 
by the RO.  Should the decision remain adverse, the veteran 
and his representative should be furnished a supplemental 
statement of the case and afforded a reasonable opportunity to 
respond.  Thereafter, the case should be returned to this 
Board for further appellate consideration.  The appellant need 
take no action until he is notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



